Title: Martin Dawson & Company to Thomas Jefferson, 6 March 1814
From: Dawson, Martin, & Co. (Milton firm)
To: Jefferson, Thomas


          Dear Sir Milton 6th March 1814
          We are favourd with your letter to the writer covering your Dft on Gibson & Jefferson for two hundred and eighty dollars, in his favr for Mr Craven Peytons Order on you for that sum ⅌ said Order receipted and under cover—for which you have our thanks—as respects your bond to Edmund Bacon in our hands, it is the property of John Bacon—when he may call for the money we Know not untill he calls, we shall have no use for the money
          With Esteem Yo. Ob. Hu. SevtsMartin Dawson & Co
        